In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

************************ *
MARGARET CARPENTER,      *
                         *                                No. 15-064V
             Petitioner, *                                Special Master Christian J. Moran
                         *
v.                       *                                Filed: August 28, 2015
                         *
SECRETARY OF HEALTH      *                               Stipulation; influenza (“flu”)
AND HUMAN SERVICES,      *                               vaccine; transverse myelitis;
                         *                               attorneys’ fees and costs.
             Respondent. *
************************ *

David Carney, Anapol Schwartz, et al., Philadelphia, PA, for Petitioner;
Christine Becer, United States Dep’t of Justice, Washington, DC, for Respondent.

                                 UNPUBLISHED DECISION1

       On August 27, 2015, respondent filed a joint stipulation concerning the petition
for compensation filed by Margaret Carpenter on January 22, 2015. In her petition,
Ms. Carpenter alleged that the influenza (“flu”) vaccine, which is contained in the
Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), and which she received on
or about January 19, 2013, caused her to develop transverse myelitis. Petitioner
further alleges that she experienced the residual effects of this condition for more
than six months. Petitioner represents that there has been no prior award or
settlement of a civil action for damages as a result of her condition.

       Respondent denies that the flu immunization is the cause of petitioner’s alleged
injury, or any other injury or her current condition.


       1
         The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b), the
parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special master
will appear in the document posted on the website.
       Nevertheless, the parties agree to the joint stipulation, attached hereto as
“Appendix A.” The undersigned finds said stipulation reasonable and adopts it as the
decision of the Court in awarding damages and attorneys’ fees and costs, on the terms
set forth therein.

        Compensation awarded in that stipulation includes:

        A. A lump sum payment of $175,000.00 in the form of a check payable to
           petitioner, Margaret Carpenter. This amount represents compensation
           for all damages that would be available under 42 U.S.C. § 300aa-15(a);
           and

        B. A lump sum of $23,406.21 in the form of a check payable jointly to
           petitioner and petitioner’s attorney, David J. Carney, of the law firm
           Anapol Schwartz et al., for attorneys’ fees and costs available under 42
           U.S.C. § 300aa-15(e). In compliance with General Order #9, petitioner
           incurred no out-of-pocket litigation expenses in proceeding on the
           petition.

       In the absence of a motion for review filed pursuant to RCFC, Appendix B, the
clerk is directed to enter judgment in case 15-064V according to this decision and the
attached stipulation.2

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6360.

        IT IS SO ORDERED.

                                                    s/ Christian J. Moran
                                                    Christian J. Moran
                                                    Special Master




        2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each party
filing a notice renouncing the right to seek review by a United States Court of Federal Claims judge.
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
____________________________________
                                     )
MARGARET CARPENTER,                  )
                                     )
            Petitioner,              )
                                     )  No. 15-64V
      v.                             )  Special Master Moran
                                     )  ECF
SECRETARY OF HEALTH AND              )
HUMAN SERVICES,                      )
                                     )
            Respondent.              )
____________________________________)

                                            STIPULATION

       The parties hereby stipulate to the following matters:

       1. Petitioner filed a petition for vaccine compensation under the National Vaccine Injury

Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the “Vaccine Program”). The petition

seeks compensation for injuries allegedly related to petitioner’s receipt of the influenza (“flu”)

vaccine, which vaccine is contained in the Vaccine Injury Table (the “Table”), 42 C.F.R. § 100.3

(a).

       2. Petitioner received the flu vaccination on or about January 19, 2013.

       3. The vaccine was administered within the United States.

       4. Petitioner alleges that the flu vaccine caused her to develop transverse myelitis and

that she experienced the residual effects of this condition for more than six months.

       5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages as a result of her condition.

       6. Respondent denies that the flu immunization is the cause of petitioner’s alleged injury,

or any other injury or her current condition.
       7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

       8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human Services will issue

the following vaccine compensation payments:

       a.    A lump sum of $175,000.00 in the form of a check payable to petitioner. This
       amount represents compensation for all damages that would be available under 42 U.S.C.
       §300aa-15(a); and

       b.      A lump sum of $23,406.21 in the form of a check payable jointly to petitioner and
       petitioner’s attorney, David J. Carney, for attorney’s fees and costs available under 42
       U.S.C. § 300aa-15(e). In compliance with General Order #9, petitioner incurred no out-
       of-pocket litigation expenses in proceeding on the petition.

       9. Petitioner and her attorney represent that they have identified to respondent all known

sources of payment for items or services for which the Program is not primarily liable under 42

U.S.C. § 300aa-15(g), including State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C. §

1396 et seq.)), or by entities that provide health services on a pre-paid basis.

       10. Payments made pursuant to paragraph 8 of this Stipulation will be made in

accordance with 42 U.S.C. § 300aa-15(i), subject to the availability of sufficient statutory funds.

       11. The parties and their attorneys further agree and stipulate that, except for any award

for attorney’s fees and litigation costs, and past unreimbursable expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.

§ 300aa-15(g) and (h).


                                                  2
       12. In return for the payments described in paragraph 8, petitioner, in her individual

capacity, and on behalf of her heirs, executors, administrators, successors and/or assigns, does

forever irrevocably and unconditionally release, acquit and discharge the United States and the

Secretary of Health and Human Services from any and all actions or causes of action (including

agreements, judgments, claims, damages, loss of services, expenses and all demands of whatever

kind or nature) that have been brought, could have been brought, or could be timely brought in

the Court of Federal Claims, under the National Vaccine Injury Compensation Program, 42

U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all known or

unknown, suspected or unsuspected personal injuries to or death of petitioner resulting from, or

alleged to have resulted from, the flu vaccine administered on or about January 19, 2013, as

alleged by petitioner in a petition for vaccine compensation filed on or about January 22, 2015,

in the United States Court of Federal Claims as petition No. 15-64V.

       13. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.

       14. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties’

settlement and this Stipulation shall be voidable at the sole discretion of either party.

       15. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986. There is absolutely

no agreement on the part of the parties hereto to make any payment or to do any act or thing

other than is herein expressly stated and clearly agreed to. The parties further agree and

understand that the award described in this Stipulation may reflect a compromise of the parties’



                                                  3
respective positions as to liability and/or amount of damages, and further, that a change in the

nature of the injury or condition or in the items of compensation sought, is not grounds to modify

or revise this agreement.

       16. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the flu vaccine caused petitioner’s alleged injury,

or any other injury or her current condition.

       17. All rights and obligations of petitioner hereunder shall apply equally to petitioner’s

heirs, executors, administrators, successors, and/or assigns.

                                    END OF STIPULATION




                                                 4